DETAILED ACTION
This application is responsive to Applicant’s request for continued examination filed 12/28/2020 and the arguments/amendments filed 11/20/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 
Claim Status
Claims 1-16, 21-22, and 24 are pending
Claims 17-20 and 23 are cancelled.
Claims 7, 12, 16, and 22 are withdrawn.
Claim 24 is new.
Claims 1-2, 5, 13-14, and 21 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent 8,373,086, hereafter “Kim”) in view of Yoo (US Patent 7,198,677, hereafter “Yoo”) and van de Ven (US Patent 5,620,525, hereafter “Ven”).
Regarding claim 1, Kim teaches a deposition apparatus (Abstract), comprising: 
an upper shower head (Col. 5, Line 30 and 38-44 and Fig. 5, upper electrode #200 with gas injection holes #230) and a lower shower head (as in the annotated Fig. 1 below, includes lower electrode #500, gas injection holes #530, insulating plate #510, and buffer member #330; see C11, L35 and C12, L26-30) within a process chamber (C11, L34 and Fig. 5, chamber #100), the upper shower head and the lower shower head facing each other (see Fig. 5, #200 and #500-related structure facing each other on opposite sides of wafer S); 

    PNG
    media_image1.png
    116
    518
    media_image1.png
    Greyscale

a support structure (Col. 6, Lines 13-52 and Fig. 5, substrate holder #320 with seat #321, sidewall #323, grooves #322, exhaust holes #324, and support #325) between the upper shower head and the lower shower head (see Fig. 5, support #320 disposed between upper and lower showerheads) to support a wafer (Col. 6, Lines 13-14: supports the edge of the substrate S), the support structure including a ring body (Col. 6, Line 17 and Fig. 5, seat #321) to surround the wafer (surrounds the outer 
a plasma process region between the wafer supported by the support structure and the lower shower head (Col. 7, Lines 59-63: plasma formed under substrate), 
wherein the lower shower head includes lower holes (Col. 11, Line 35 and Col. 12, Lines 26-30; Fig. 5 and 6, lower electrode #500 with gas injection holes #530) to jet a lower gas (Col. 7, Lines 63-67: reaction gas comprises various fluorinated and chlorinated gases for an etching process – Col. 2, Lines 25-26) in a direction of the wafer (Col. 11, Lines 51-53), 
wherein the upper shower head includes upper holes (Col. 5, Line 30 and 38-44 and Fig. 5, upper electrode #200 with gas injection holes #230) to jet an upper gas (Col. 5, Lines 51-57: non-reaction gas comprises inert, non-reactive gas like N2) in a direction of the wafer (Col. 5, Lines 41-43).

Kim does not teach wherein the support structure includes through opening portions passing through the ring body, the through opening portions extending between an upper surface of the ring body and a lower surface of the ring body to face the lower shower head to discharge a portion of the lower gas jetted through the lower holes to a space between the support structure and the upper shower head.
However, Yoo teaches wherein a support structure includes through opening portions passing through the ring body (Yoo – Col. 3, Lines 3-8 and Figs. 1&2, holes #204 through ring #104), the through opening portions extending between an upper 
Kim and Yoo both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the ring body as taught by modified Kim with the through openings as taught by Yoo in order to equalize pressure above and below the substrate to prevent wafer damage due to bending (Col. 3, Lines 6-8).
While Yoo does not explicitly teach wherein the through opening portions extend to face the lower shower head, the modification above incorporates the through opening portions (holes) as taught by Yoo with the existing support structure as taught by Kim. Thus the combination of references would teach wherein the through opening portions would extend to face the lower shower head (see Kim Fig. 5 and/or the annotated Fig. 1 above).

Modified Kim does not teach wherein the entirety of each of the through opening portions extend at an obtuse angle with respect to the lower surface of the ring body from the upper surface of the ring body to the lower surface of the ring body.
However, Ven teaches wherein the entirety of each of the through opening portions (Ven – C10, L55 and Fig. 9, holes #902) extend at an obtuse angle (see Fig. 9) with respect to the lower surface of a ring body (with respect to the bottom surface of 

    PNG
    media_image2.png
    338
    445
    media_image2.png
    Greyscale

Modified Kim and Ven both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the through opening portions as taught by modified Kim (specifically, Yoo) with the obtuse angles as taught by Ven in order to unnecessarily perturb the gases in the region over the wafer frontside periphery and facilitate uniform wafer frontside deposition (Ven – C11, L1-10). Further, Ven teaches that other orientations of the holes are possible, depending on the application desired (Ven – C11, L10-13).

To clarify the record, the claim limitations “to support a wafer”, “to surround the wafer”, “to jet a lower gas in a direction of the wafer”, “to jet an upper gas in a direction of the wafer”, and “to discharge a portion of the lower gas jetted through the lower holes to a space between the support structure and the upper shower head” are merely 
The modified Kim apparatus would be capable of performing the intended uses above by virtue of the apparatus structure/gas injection (as taught by Kim) with the ring body structure (as taught by Kim in view of Yoo and Ven).

Furthermore, the claim limitations “to support a wafer”, “to surround the wafer”, and “between the wafer supported by the support structure and the lower shower head” are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 4, modified Kim teaches wherein portions of the through opening portions passing through the upper surface of the ring body are closer to an outer surface of the ring body than to portions of the through opening portions passing through the lower surface of the ring body (as with the ring body as taught by Kim - Fig. 5, #321, with the through holes as taught by Yoo – Fig. 1, through portions #204, angled outwardly at obtuse angles as taught by Ven – Fig. 9, holes #902 angled away from the wafer #402), as combined above.


Regarding claim 5, Kim teaches wherein the lower surface of the ring body faces the lower shower head (see Kim, Fig. 5, with the shower head as identified above in claim 1).

Modified Kim (with Yoo) does not teach wherein a distance between the through opening portions and an outer surface of the ring body along the upper surface of the ring body is smaller than a distance between the through opening portions and the outer surface of the ring bod along the lower surface of the ring body. 
However, Ven teaches wherein a distance between the through opening portions and an outer surface of the ring body along the upper surface of the ring body is smaller than a distance between the through opening portions and the outer surface of the ring body along the lower surface of the ring body (as with the ring body as taught by Kim - Fig. 5, #321, with the through holes as taught by Yoo – Fig. 1, through portions #204, angled outwardly at obtuse angles as taught by Ven – Fig. 9, holes #902 angled away from the wafer #402), the lower surface of the ring body facing the lower shower head (see Kim Fig. 5, lower surface of #321 facing lower electrode #500 with gas injection holes #530), as combined above. 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the through opening portions as taught by 

For clarity, see below the Examiner’s interpretation of the ring body as taught by Kim, with the through portions as taught by Yoo, angled as taught by Ven, to further explain the Examiner’s geometric argument.

    PNG
    media_image3.png
    327
    938
    media_image3.png
    Greyscale

As above, a distance between the through opening portions and an outer surface of the ring body along the upper surface of the ring body (as above, distance “A”) will always be smaller than a distance between the through opening portions and the outer surface of the ring body along the lower surface of the ring body (as above, distance “B”) regardless of the positioning of the through opening portion, as long as the angle formed by the through opening portion is obtuse, which is taught by Ven above.

Regarding claim 8, Kim teaches wherein the support structure is closer to the upper shower head than to the lower shower head (processing position as shown in Kim - Fig. 8, explained in Cols. 13-14, paragraphs S230&S240).

Regarding claim 9, Kim teaches an upper gas supply part (Kim - Col. 5, Lines 52-53 and Fig. 5, non-reaction gas supply part #210) to supply the upper gas, the upper gas including a purge gas (Col. 5, Lines 51-57: non-reaction gas comprises inert, non-reactive gas like N2); and a lower gas supply part (Col. 7, Line 48 and Fig. 5, first reaction gas supply part #520) to supply the lower gas, the lower gas including a plasma process source gas (Col. 7, Lines 63-67: reaction gas comprises various fluorinated and chlorinated gases for an etching process – Col. 2, Lines 25-26).

To clarify the record, the claim limitations “to supply the upper gas, the upper gas including a purge gas” and “to supply the lower gas, the lower gas including a plasma process source gas” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  
The modified Kim apparatus would be capable of performing the intended uses above as set forth above.

Regarding claim 10, Kim teaches a discharge portion (Kim - Col. 5, Line 19&22 and Fig. 5, exhaust part #120 with exhaust unit/pump #130) on a lower portion of the process chamber (Fig. 5, formed through the lower chamber wall), the discharge portion being lower than the lower shower head (Fig. 5, #120 and #130 lower than lower 

To clarify the record, the claim limitation “to discharge the upper gas and the lower gas” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  
The modified Kim apparatus would be capable of performing the intended use above as set forth above.

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent 8,373,086, hereafter “Kim”), Yoo (US Patent 7,198,677, hereafter “Yoo”) and van de Ven (US Patent 5,620,525, hereafter “Ven”), as applied to claims 1, 4-5, and 8-10 above, and further in view of Kim (US Pub. 2015/0020848, hereafter- ‘848).
The limitations of claims 1, 4-5, and 8-10 are set forth above.
Regarding claim 2, Kim teaches a ring support extending downwardly from the ring body (Kim – C6, L18 and Fig. 5, sidewall #323 extending downwardly from seat #321) and connected to the lower shower head (Kim – Fig. 5, #323 connected through various structures to the lower shower head, as shown in annotated Kim Fig. 1 reproduced below), the ring support being external to the ring body (Kim – Fig. 5, sidewall #323 shown as a separate member from seat #321), and 


    PNG
    media_image4.png
    205
    428
    media_image4.png
    Greyscale

    PNG
    media_image1.png
    116
    518
    media_image1.png
    Greyscale

	wherein an outer lateral surface of the ring body vertically overlaps an upper end surface of the lower shower head (see annotated Kim Fig. 5 below).

    PNG
    media_image5.png
    88
    43
    media_image5.png
    Greyscale


Modified Kim does not teach a plurality of ring support shafts.
However, ‘848 teaches a plurality of ring support shafts (‘848 – [0057] and Fig. 2C, structural members #204 attached to annular shaped rings #201A with vents #205).
	Modified Kim and ‘848 both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the ring support as taught by Kim with the shaft/ring support as taught by ‘848 in order to control the size of the openings formed therebetween for outputting the exhaust gas from the processing region (‘848 – [0057], seen clearly in Fig. 2D).

Regarding claim 3, Kim teaches wherein the ring support (Kim – C6, L18 and Fig. 5, sidewall #323 extending downwardly from seat #321) extends in its entirety between a lower surface of the ring body and an upper surface of the lower shower head (see below), the ring support defining a space between the lower surface of the ring body and the upper surface of the lower shower head for the plasma process region (Kim - Col. 7, Lines 59-63: plasma formed under substrate).

    PNG
    media_image1.png
    116
    518
    media_image1.png
    Greyscale


Modified Kim does not teach a plurality of ring support shafts.

	Modified Kim and ‘848 both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the ring support as taught by Kim with the shaft/ring support as taught by ‘848 in order to control the size of the openings formed therebetween for outputting the exhaust gas from the processing region (‘848 – [0057], seen clearly in Fig. 2D).

Regarding claim 6, Kim teaches a ring support extending downwardly from the ring body (Kim – C6, L18 and Fig. 5, sidewall #323 extending downwardly from seat #321) and connected to the lower shower head (Kim – Fig. 5, #323 connected through various structures to lower electrode #500 with showerhead portion #530), and a wafer support portion extending from a lower region of the ring body toward a center of the ring body (see annotated Kim Fig. 5 below) to support the wafer (Kim – Col. 6, Lines 13-14, shown clearly in Fig. 8)

    PNG
    media_image6.png
    343
    697
    media_image6.png
    Greyscale

Yoo further teaches wherein the through opening portions of the support structure extend internally in the ring body (see annotated Yoo Fig. 3 below, holes #204) from the upper surface of the ring body (see below) and passing through at least a portion of the wafer support portion (see annotated Yoo Fig. 3 below in relation to annotated Kim Fig. 5 above, showing structures as combined), as are combined above.

    PNG
    media_image7.png
    260
    473
    media_image7.png
    Greyscale


Modified Kim does not teach a plurality of ring support shafts.
However, ‘848 teaches a plurality of ring support shafts (‘848 – [0057] and Fig. 2C, structural members #204 attached to annular shaped rings #201A with vents #205).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent 8,373,086, hereafter “Kim”), Yoo (US Patent 7,198,677, hereafter “Yoo”) and van de Ven (US Patent 5,620,525, hereafter “Ven”), as applied to claims 1, 4-5, and 8-10 above, and further in view of Nguyen (US Patent 6,565,661).
The limitations of claims 1, 4-5, and 8-10 are set forth above.
Regarding claim 11, modified Kim does not teach a lower heater within the lower shower head.
However, Nguyen teaches wherein a heater is disposed within a showerhead (Nguyen - Col. 4, Lines 26-30; Col. 7, Lines 22-27 and Fig. 7, heater #23). 
Modified Kim and Nguyen both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kim apparatus by adding the showerhead heater as taught by Nguyen (to either the upper or the lower showerheads) in order to increase thermal conduction and heat transfer (Nguyen - Col. 4, Lines 26-30; Col. 7, Lines 22-27 and Fig. 7, heater #23) of a precursor gas to avoid liquid condensation (Nguyen - Col. 2, Lines 53-60) and .

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent 8,373,086, hereafter “Kim”) in view of Yoo (US Patent 7,198,677, hereafter “Yoo”) and Kim (US Pub. 2015/0020848, hereafter- ‘848).
Regarding claim 13, Kim teaches a deposition apparatus (Abstract), comprising: 
a lower shower head (Col. 11, Line 35 and Col. 12, Lines 26-30; Fig. 5 and 6, lower electrode #500 with gas injection holes #530, coupled to insulating plate #510 with buffer member #330- see Fig. 1/3 for additional labels not shown in Fig. 5); 

    PNG
    media_image8.png
    549
    781
    media_image8.png
    Greyscale

an upper shower head (Col. 5, Line 30 and 38-44 and Fig. 5, upper electrode #200 with gas injection holes #230) facing the lower shower head (see Fig. 5, #200 and #500 facing each other on opposite sides of wafer S); 
a support structure (Col. 6, Lines 13-52 and Fig. 5, substrate holder #320 with seat #321, sidewall #323, grooves #322, exhaust holes #324, and support #325) between the upper shower head and the lower shower head (see Fig. 5, support #320 disposed between upper and lower showerheads) to support a wafer (Col. 6, Lines 13-
a plasma process region between the wafer supported by the support structure and the lower shower head (Col. 7, Lines 59-63: plasma formed under substrate);
a first opening space between an upper surface of the ring body and a lower surface of the upper shower head (Fig. 5, space above substrate S/seat #321 and below gas injection holes #230 and related structure); and
a second opening space between a lower surface of the ring body and an upper end surface of the lower shower head (Fig. 5, space below substrate S/seat #321 and above the upper peripheral surface of the lower shower head, see below),
wherein the entire lower surface of the ring body vertically overlaps the lower shower head (see annotated Fig. 5 below, vertically overlapping along dotted line),

    PNG
    media_image9.png
    549
    781
    media_image9.png
    Greyscale

wherein the lower shower head includes lower holes (Col. 11, Line 35 and Col. 12, Lines 26-30; Fig. 5 and 6, lower electrode #500 with gas injection holes #530) to jet a plasma process source gas (Col. 7, Lines 63-67: reaction gas comprises various 
wherein the upper shower head includes upper holes (Col. 5, Line 30 and 38-44 and Fig. 5, upper electrode #200 with gas injection holes #230) to jet a purge gas (Col. 5, Lines 51-57: non-reaction gas comprises inert, non-reactive gas like N2) in a direction of the wafer (Col. 5, Lines 41-43),
wherein the wafer includes a front pattern including a semiconductor integrated circuit (C1, L29: circuit patterns and C5, L60-63: formed on the top surface),
wherein the front pattern of the wafer supported by the support structure faces the upper shower head (C5, L39-63 and Fig. 5, top surface faces upper shower head),
wherein the support structure further includes: a ring support extending downwardly from the ring body (C6, L18 and Fig. 5, sidewall #323 extending downwardly from seat #321) and connected to the lower shower head (Fig. 5, connected to the lower shower head through holder supports #333, and
a wafer support portion extending from a lower region of the ring body toward a center of the ring body to support the wafer (see annotated Fig. 5 below),

    PNG
    media_image6.png
    343
    697
    media_image6.png
    Greyscale

wherein an outer diameter of the upper end surface of the lower shower head is greater than an outer diameter of the ring body (see annotated Fig. 5 below, outer 

    PNG
    media_image9.png
    549
    781
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    600
    747
    media_image10.png
    Greyscale

wherein the outer diameter of the ring body is greater than a diameter of the wafer (see annotated Fig. 5 directly above, the outer diameter of the ring body is shown as greater than the diameter of the wafer).

Kim does not teach through opening portions passing through the ring body, wherein the through opening portions extend between the upper surface of the ring body and the lower surface of the ring body to discharge a portion of the plasma process source gas jetted through the lower holes into the first opening space, nor wherein each of the through opening portions includes an upper end opening facing the lower surface of the upper shower head and a lower end opening facing the upper surface of the lower shower head.
However, Yoo teaches wherein a support structure includes through opening portions passing through the ring body (Yoo – Col. 3, Lines 3-8 and Figs. 1&2, holes #204 through ring #104), the through opening portions extending between an upper surface of the ring body and a lower surface of the ring body (see Yoo Fig. 1, holes 
Kim and Yoo both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the ring body as taught by modified Kim with the through openings as taught by Yoo in order to equalize pressure above and below the substrate to prevent wafer damage due to bending (Col. 3, Lines 6-8).
Further, as combined above, the modified Kim apparatus would meet the limitation “wherein each of the through opening portions includes an upper end opening facing the lower surface of the upper shower head and a lower end opening facing the upper surface of the lower shower head” given the upper/lower showerhead structures as taught by Kim with the through openings as taught by Yoo.

Kim does not teach a plurality of ring support shafts.
However, ‘848 teaches a plurality of ring support shafts (‘848 – [0057] and Fig. 2C, structural members #204 attached to annular shaped rings #201A with vents #205).
	Modified Kim and ‘848 both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the ring support as taught by Kim with the shaft/ring support as taught by ‘848 in order to control the size of 

To clarify the record, the claim limitations “wherein the wafer includes a front pattern including a semiconductor integrated circuit” and “wherein the front pattern of the wafer supported by the support structure faces the upper shower head”, and “wherein the diameter of the ring body is greater than a diameter of the wafer” are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

To further clarify the record, the claim limitations “to surround a sidewall of the wafer”, “between the wafer supported by the support structure and the lower shower head”, “to jet a plasma process source gas in a direction of the wafer”, “to jet a purge gas in a direction of the wafer”, “wherein the front pattern of the wafer supported by the support structure faces the upper shower head”, “to support the wafer”, and “to discharge a portion of the plasma process source gas jetted through the lower holes into the first opening space” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).


Regarding claim 14, Kim teaches wherein the outer lateral surface of the ring body vertically overlaps the upper end surface of the lower shower head (see annotated Fig. 5 below).

    PNG
    media_image5.png
    88
    43
    media_image5.png
    Greyscale


Kim does not teach wherein portions of the through opening portions passing through the upper surface of the ring body are closer to an outer lateral surface of the ring body than to portions of the through opening portions passing through the lower surface of the ring body.
However, Yoo teaches wherein portions of the through opening portions passing through the upper surface of the ring body (see annotated Yoo Fig. 1 below, upper/outer peripheral edge of the through opening portion) are closer to an outer lateral surface of 

    PNG
    media_image11.png
    417
    263
    media_image11.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the ring body as taught by modified Kim with the through openings as taught by Yoo in order to equalize pressure above and below the substrate to prevent wafer damage due to bending (Col. 3, Lines 6-8).

Regarding claim 15, Kim does not teach wherein the through opening portions of the support structure extend internally through the ring body from the upper surface of the ring body, the through opening portions passing through at least a portion of the 
However, Yoo teaches wherein the through opening portions of the support structure extend internally in the ring body (see annotated Yoo Fig. 3 below, holes #204) from the upper surface of the ring body (see below) and passing through at least a portion of the wafer support portion (see annotated Yoo Fig. 3 below in relation to annotated Kim Fig. 5 in claim 13, showing structures as combined),

    PNG
    media_image7.png
    260
    473
    media_image7.png
    Greyscale

and wherein portions of the through opening portions passing through the upper surface of the ring body (see annotated Yoo Fig. 3 below, upper bolded line identifying a portion of the through opening portion) are closer to an outer surface of the ring body (see below, distance “a”) than to portions of the through opening portions passing through the lower surface of the ring body (see below, lower bolded line identifying a portion of the through opening portion, wherein distance “a” is less than distance “b”).

    PNG
    media_image12.png
    150
    301
    media_image12.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the ring body as taught by modified Kim with the through openings as taught by Yoo in order to equalize pressure above and below the substrate to prevent wafer damage due to bending (Col. 3, Lines 6-8).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent 8,373,086, hereafter “Kim”) in view of Yoo (US Patent 7,198,677, hereafter “Yoo”), van de Ven (US Patent 5,620,525, hereafter “Ven”), and Kim (US Pub. 2015/0020848, hereafter- ‘848).
Regarding claim 21, Kim teaches a deposition apparatus (Abstract), comprising: 
a lower shower head (Col. 11, Line 35 and Col. 12, Lines 26-30; Fig. 5 and 6, lower electrode #500 with gas injection holes #530- see annotated Fig. 5 below for detailed identification) within a process chamber (Col. 11, Line 34 and Fig. 5, chamber #100);

    PNG
    media_image8.png
    549
    781
    media_image8.png
    Greyscale

an upper shower head within the process chamber (Col. 5, Line 30 and 38-44 and Fig. 5, upper electrode #200 with gas injection holes #230), a lower surface of the upper shower head facing an upper end surface of the lower shower head (see annotated Fig. 5 below); 

    PNG
    media_image13.png
    594
    752
    media_image13.png
    Greyscale

a support structure (Col. 6, Lines 13-52 and Fig. 5, substrate holder #320 with seat #321, sidewall #323, grooves #322, exhaust holes #324, and support #325)  between the upper shower head and the lower shower head (see Fig. 5, support #320 disposed between upper and lower showerheads) to support a wafer (Col. 6, Lines 13-
a plasma process region between the wafer supported by the support structure and the lower shower head (Col. 7, Lines 59-63: plasma formed under substrate); 
a first opening space between an upper surface of the ring body and the lower surface of the upper shower head (Fig. 5, space above substrate S/seat #321 and below gas injection holes #230 and related structure); and 
a second opening space between a lower surface of the ring body and the upper end surface of the lower shower head (Fig. 5, space below substrate S/seat #321 and above lower shower head, as identified above), 
wherein the lower shower head includes lower holes (Col. 11, Line 35 and Col. 12, Lines 26-30; Fig. 5 and 6, lower electrode #500 with gas injection holes #530) to jet a lower gas (Col. 7, Lines 63-67: reaction gas comprises various fluorinated and chlorinated gases for an etching process – Col. 2, Lines 25-26) in a direction of the wafer (Col. 11, Lines 51-53), 
wherein the upper shower head includes upper holes (Col. 5, Line 30 and 38-44 and Fig. 5, upper electrode #200 with gas injection holes #230) to jet an upper gas (Col. 5, Lines 51-57: non-reaction gas comprises inert, non-reactive gas like N2) in a direction of the wafer (Col. 5, Lines 41-43), and
a ring support extending downwardly from the ring body (C6, L18 and Fig. 5, sidewall #323 extending downwardly from seat #321) and connected to the lower 
a wafer support portion extending from a lower region of the ring body toward a center of the ring body to support the wafer (see annotated Fig. 5 below), 

    PNG
    media_image6.png
    343
    697
    media_image6.png
    Greyscale

wherein the ring body includes an outer lateral surface facing an inner wall of the process chamber (Fig. 5, outer peripheral surface of #321 facing inner wall of #100) and an inner lateral surface (annotated Fig. 5 below, inner peripheral surface of #321 as bolded line) facing the sidewall of the wafer (facing the lower sidewall of substrate S, as along lines shown below),

    PNG
    media_image14.png
    244
    479
    media_image14.png
    Greyscale

wherein the ring body includes an upper surface facing the lower surface of the upper shower head (Fig. 5, upper surface of #321 facing upper shower head, as above) and a lower surface facing the lower shower head (Fig. 5, lower surface of #321 facing lower shower head, as above),

    PNG
    media_image10.png
    600
    747
    media_image10.png
    Greyscale


Kim does not teach wherein the support structure includes a through opening portion passing through the ring body, wherein the through opening portion extends between the upper surface of the ring body and the lower surface of the ring body, nor wherein the through opening portion includes an upper end opening facing the lower surface of the upper shower head and a lower end opening facing the lower shower head.
However, Yoo teaches wherein a support structure includes through opening portions passing through the ring body (Yoo – Col. 3, Lines 3-8 and Figs. 1&2, holes #204 through ring #104), wherein the through opening portions extending between an upper surface of the ring body and a lower surface of the ring body (see Yoo Fig. 1, holes extend from an upper to a lower surface of ring #104).
Kim and Yoo both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the ring body as taught by modified Kim 
Further, as combined above, the modified Kim apparatus would meet the limitation “wherein the through opening portion includes an upper end opening facing the lower surface of the upper shower head and a lower end opening facing the lower shower head” given the upper/lower showerhead structures as taught by Kim with the through openings as taught by Yoo.

Modified Kim does not teach wherein a distance between the upper end opening of the through opening portion and a center axis of the ring body is greater than a distance between the lower end opening of the through opening portion and the center axis of the ring body. (Note: the Examiner interprets this limitation similar to the “obtuse angle” limitation of claim 1)
However, Ven teaches wherein through opening portions (Ven – C10, L55 and Fig. 9, holes #902) extend at an obtuse angle (see Fig. 9) with respect to the lower surface of a ring body (with respect to the bottom surface of extension #903/exclusion guard #900; C10, L59: complement of 45º angle complemented by obtuse angle of 135º). See Examiner’s interpretation (illustration below) of the ring body as taught by Kim, modified by the through openings as taught by Yoo, with the obtuse angling as taught by Ven, as it meets the limitation of the instant claim (distance “A” greater than “B”):

    PNG
    media_image15.png
    293
    753
    media_image15.png
    Greyscale

Modified Kim and Ven both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the through opening portions as taught by modified Kim (specifically, Yoo) with the obtuse angles as taught by Ven in order to unnecessarily perturb the gases in the region over the wafer frontside periphery and facilitate uniform wafer frontside deposition (Ven – C11, L1-10). Further, Ven teaches that other orientations of the holes are possible, depending on the application desired (Ven – C11, L10-13).

Modified Kim does not teach a plurality of ring support shafts.
However, ‘848 teaches a plurality of ring support shafts (‘848 – [0057] and Fig. 2C, structural members #204 attached to annular shaped rings #201A with vents #205).
	Modified Kim and ‘848 both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the ring support as taught by Kim with the shaft/ring support as taught by ‘848 in order to control the size of the openings formed therebetween for outputting the exhaust gas from the processing region (‘848 – [0057], seen clearly in Fig. 2D).

to surround a sidewall of the wafer”, “between the wafer supported by the support structure and the lower shower head”, “to jet a lower gas in a direction of the wafer”, “to jet an upper gas in a direction of the wafer”, and “to support the wafer” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Kim apparatus would be capable of performing the intended uses above by virtue of the apparatus structure/gas injection (as taught by Kim) with the ring body structure (as taught by Kim, Yoo, and Ven).

Furthermore, the claim limitations “to support a wafer”, “to surround a sidewall of the wafer”, and “between the wafer supported by the support structure and the lower shower head” (and similar limitations incorporating the wafer, throughout) are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 24, Kim teaches wherein the outer lateral surface of the ring body vertically overlaps the upper end surface of the lower shower head (see annotated Fig. 5 below).

    PNG
    media_image5.png
    88
    43
    media_image5.png
    Greyscale


Response to Arguments
Applicant is thanked for their amendments to claim 5 and 13 to alleviate the new matter rejection as raised in the previous Office Action. As such, the rejections of claims 5 and 13-15 under 35 U.S.C 112(a) are withdrawn.

Applicant is thanked for their amendments to claim 13 to alleviate issues of indefiniteness as raised in the previous Office Action. As such, the rejections of claims 13-15 under 35 U.S.C. 112(b) are withdrawn.

Applicant has argued in regards to claim 1 that Kim and Yoo both teach wafer back side etching/cleaning (rather than a CVD apparatus) where a ring body supports and contacts a wafer, whereas Ven merely teaches a CVD apparatus for wafer front side deposition. Respectfully, the Examiner disagrees.
deposition apparatus, are commonly employed for both deposition and etching processes, often performed in sequential steps in the same apparatus. The Examiner merely stated that the Kim, Yoo, and Ven references teach CVD apparatuses for the purposes of establishing that the three references are analogous art in the same field of endeavor, which Applicant has not explicitly disputed. 

Applicant has argued (Remarks, pg. 11-13) that the prior art of record does not teach the limitation of amended claim 1 regarding “wherein the support structure includes…” (lines 13-19). Respectfully, the Examiner disagrees.
Particularly, the Applicant has argued that the Ven reference lacks a specific ring body that contacts and supports the wafer such that it no longer teaches the limitation “extend in its entirety at an obtuse angle from the upper to the lower surfaces of the ring body to face the lower shower head”. This argument is not persuasive because it is based solely on the Ven reference without consideration to the combination of references. Kim ‘086 teaches the general structure of the apparatus, including the ring body and the upper/lower showerhead. Yoo teaches a modification of the ring body structure of Kim to include a plurality of through-holes, and Ven teaches a further modification of those through-holes to be disposed at an obtuse angle. Ven is not relied upon to teach the structure of the ring body or its specific placement relative to a lower showerhead.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As such, this argument is not persuasive.

Ven specifically teaches that “it is desirable to obtain approximately uniform material deposition on the frontside of wafer 420 to as close to the edge of wafer 402 as possible. To improve the extent of uniform material deposition on the wafer 420 frontside periphery, the deposition control gas preferably includes one or more reactive components of the process gas” (Ven – C9, L51-57), which is the gas injected through channel #210 (Ven – C7, L53-54). As such, Ven teaches utilizing process gas for a front side of the wafer as well as the wafer periphery and at least a portion of the wafer backside edge, as appears to be shown in Fig. 9. As such, Ven is still considered to be analogous art that is from the same field of endeavor and is reasonably pertinent to the problems addressed by the Applicant.

Furthermore, Ven discusses that “providing orifices in an exclusion guard minimizes deposition control gas interference while preferably increasing the supply of reactive components to the wafer frontside periphery.” (Ven, C10, L46-50). For ease of understanding, the Examiner will call the “deposition control gas” the backside gas, and the “process gas” the topside gas. Essentially, Ven is teaching that the orifices as provided minimize the backside gas interference while increasing the amount of topside gas to the wafer frontside.
Kim ‘068 discusses that the topside gas (Kim ‘068 – Fig. 5, non-reaction gas supply part #210) is a non-reactive gas that is intended to prevent deposition/etching, which might damage pre-made structures on the top side (Kim ‘086 – C5, L41-44), and the backside gas (Kim ‘068 – Fig. 5, reaction gas supply part #520 that feeds injection holes #530) is an etching gas for a bottom surface of a wafer (Kim ‘086 - . 
Accordingly, Kim ‘068 teaches the necessity of having adequate topside gas to the top of the wafer surface to minimize the exposure of the wafer top and periphery to the backside gas. Likewise, Ven teaches that the orifices in the exclusion guard will accomplish this same goal- providing orifices in an exclusion guard to minimize backside gas interference while preferably increasing the supply of topside gas to the wafer frontside periphery (paraphrasing Ven, C10, L46-50, with generalized gas labels).
The Examiner continues to feel that, while the chemistries of the apparatuses of Kim ‘068, Yoo, and Ven differ, the structures as provided and combined herein and the specific gas flow patterns they produce are in direct agreement with each other such that one of ordinary skill in the art would be reasonably motivated to combine them in a way that would meet the limitations of the claims, as is set forth herein. As such, these arguments are not persuasive.

Applicant has argued (Remarks, pg. 14-16) that the prior art of record, notably Kim ‘086, does not teach the limitation of amended claim 13: “wherein an outer diameter of the upper end surface of the lower shower head is greater than an outer diameter of the ring body”. Respectfully, the Examiner disagrees.



    PNG
    media_image16.png
    444
    632
    media_image16.png
    Greyscale

As such, it can be clearly seen that an outer diameter of the upper end surface of the lower shower head (as below, “A”) is greater than an outer diameter of the ring body (as below, “B”), as annotated below (A > B):

    PNG
    media_image10.png
    600
    747
    media_image10.png
    Greyscale

Applicant has disregarded the Examiner’s interpretation of the lower shower head as was present in the previous Office Action (see pg. 19) and instead selected only the gas-dispensing portion of the lower shower head for analysis, as reproduced below from Applicant’s arguments:

    PNG
    media_image17.png
    451
    572
    media_image17.png
    Greyscale

As such, these arguments are not persuasive, and Kim ‘086 continues to be relied upon to teach the limitations of amended claim 13.

Applicant has argued (Remarks, pg. 16) that the features of amended claim 21 regarding the limitation “wherein an outer diameter of the upper end surface of the lower shower head is greater than an outer diameter of the ring body” are not taught by the prior art of record, notably Kim ‘086. As is set forth above in regards to claim 13, Kim ‘086 teaches the limitation, thus the arguments are not persuasive.

Applicant has argued that Kim ‘086 does not teach the limitation of newly added claim 24 regarding “the outer lateral surface of the ring body vertically overlaps the upper end surface of the lower shower head”. Similar to the Examiner’s remarks in regards to claim 13 above, this argument is not persuasive.

As reproduced from the rejection of claim 2 above, the Examiner points out that Kim ‘086 clearly teaches the above limitation


    PNG
    media_image5.png
    88
    43
    media_image5.png
    Greyscale


As in claims 13 and 21, the Examiner notes that the Applicant is too narrowly interpreting the lower shower head of Kim ‘086 to be only the gas-dispensing part, and not the overall structure. As such, these arguments are not persuasive.

The Applicant’s request for rejoinder for claims 7, 12, 16, and 22-23 is noted, but is deferred until such time when/if a claim is found to be allowable. See MPEP 821.04 and 1302.04(h).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                

/Benjamin Kendall/Primary Examiner, Art Unit 1718